Rosetta Resources Inc. Third Quarter 2011 Earnings Review November 8, 2011 www.rosettaresources.com / NASDAQ: ROSE High Asset Quality - Executing on Business Plan - Future Growth Catalysts - Financial Strength EXHIBIT 99.1 2 –Opening CommentsRandy Limbacher –Financial ReviewMichael Rosinski –Operations UpdateJim Craddock –Asset Development UpdateJohn Clayton –Closing RemarksRandy Limbacher Earnings Call Agenda 3 –Continued to successfully execute operationally on target to meet production guidance with increased mid-stream capacity in Eagle Ford –Tested three new Eagle Ford shale areas with economic potential of two wells on par or higher than Gates Ranch –Made early call to adjust to 65-acre well spacing in Gates Ranch –Progressed exploratory evaluations in Southern Alberta Basin –Increased total project inventory by 30 percent to 2.8 TCFE, reflecting 10- 15 years of drilling opportunities –Continued to significantly lower overall cost structure –2012 Outlook –Higher capital budget to fund double-digit growth –33% increase in Eagle Ford completions Overview - Randy Limbacher 4 –Continued production growth in spite of impact of operational upset and asset sales –Set all-time record of 13,000 Bbls/d in liquids production that contributed to higher average realized prices –Maintained strong cash position –Hedging positions remain –Current capability to move net 166 MMcfe/d volumes on firm basis –Access to four separate Eagle Ford processing facilities Financial Review - Michael Rosinski 5 Expense Guidance - 2011 Second Half 6 ¹Rosetta’s net equivalent gas production (MMcfe/d) equals 1.35 times gross wet wellhead gas (MMcf/d) Eagle Ford - Firm Transportation Capacity 7 –Spent $133.8 million in capex, drilled 16 gross and 16 net wells –Increased total company production to current rate of 195 MMcfe/d; liquids production to 18,000 Bbls/d –Continued to ramp-up Eagle Ford activity –Drilled 13 and completed 12 wells during 3Q –Drilled and completed three discovery wells outside Gates Ranch –Water infrastructure and recycling in place at Gates Ranch –Drilled 4 horizontal wells to date in Southern Alberta Basin –Reaffirmed 2011 production guidance:160 - 170 MMcfe/d –Reaffirmed 2012 preliminary estimate:220 - 240 MMcfe/d Operations Update - Jim Craddock 8 Quarterly Production Performance Production (MMcfe/d) 9 •10 water supply wells capable of 76 Mbbl/d •Could supply ~ 200 fracs per year •Frac pond storage capacity of 2.1MMbbls ~ 15 fracs •Gates Ranch located in area of thick, prolific Carrizo water source •Rosetta reimburses landowner for water under surface use agreement •Successful water recycling pilot completed, full recycling of all produced water now underway - approx 20% of water usage Gates Ranch - Frac Water Availability 10 Gates Ranch - Stable Condensate Yields In Oldest Wells 11 –Infill Drilling at Gates Ranch –Early decision to now develop on 565-foot well spacing (65-acre effective spacing) –Full development with 325 horizontal wells; 280 remain to be drilled –Approximately 9 years of development drilling assuming 2-rig program –Non-Gates Ranch Testing –23,500 net acres in liquids-rich windows –3 successful discoveries delineate 13,600 net acres; add 193 well locations –Roughly 10,000 net acres remain to be tested –100% working interests / operated by Rosetta –Southern Alberta Basin Exploration –4 horizontal wells drilled:1 well completed and testing; 2 wells to be tested by year-end; 1 well to be completed in first quarter of 2012 –3 of the 7 horizontal wells to be drilled and completed in early 2012 Asset Development Update - John Clayton 12 Gates Ranch Field-wide development plans on 65-acre well spacing 13 New Eagle Ford Discovery Briscoe Ranch 14 New Eagle Ford Discovery Central Dimmit County 15 New Eagle Ford Discovery Karnes Trough Area 16 Eagle Ford Assets Successfully tested areas total 55,000 net acres of the 65,000 net acres or 85% of portfolio 17 *Includes only “well tested” inventory and excludesinventory on our 10,000net acres that has offset data and will be tested in the upcoming quarters. Eagle Ford Well Tested Inventory 18 Southern Alberta Basin Continuing to move the play forward 19 This presentation includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, including the acceleration thereof, production rates and guidance, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak natural gas prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; availability and limitations of capacity in midstream marketing facilities, including processing plant and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, supplies, equipment and services; the risks associated with operating in a limited number of geographic areas; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; availability of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions (including the effects of the worldwide economic recession); industry trends; and other factors detailed in the Company's most recent Form 10-K, Form 10Q and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. Forward-Looking Statements and Terminology Used 20 For filings reporting year-end 2010 reserves, the SEC permits the optional disclosure of probable and possible reserves.The Company has elected not to report probable and possible reserves in its filings with the SEC.We use the term “net risked resources” to describe the Company’s internal estimates of volumes of natural gas and oil that are not classified as proved reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of unproved resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of unproved resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. We use the term “BFIT NPV10” to describe the Company’s estimate of before income tax net present value discounted at 10 percent resulting from project economic evaluation.The net present value of a project is calculated by summing future cash flows generated by a project, both inflows and outflows, and discounting those cash flows to arrive at a present value. Inflows primarily include revenues generated from estimated production and commodity prices at the time of the analysis. Outflows include drilling and completion capital and operating expenses. Net present value is used to analyze the profitability of a project.
